Bell, J.,
dissenting. As stated in the opinion of the court, “this action as to the director can be maintained in Hamilton County only if it fails within the exception” contained in Section 5501.18, Revised Code. In determining whether the action may be maintained against the director, the court asks, “Is this an action to prevent the taking of property?,” and then says, “Obviously, it is not.”
I am in complete agreement with the answer given to the question posed. However, the statute being construed herein raises, in my opinion, a much different question when it provides, in effect, that the director may be sued in a county other than Franklin “to prevent the taking of property without due process of law.” See Section 19, Article I, Constitution of Ohio.